Name: Commission Regulation (EC) NoÃ 553/2009 of 25Ã June 2009 opening a specific invitation to tender for the resale on the Community market of maize from harvests prior to the 2007/08 marketing year, held by the Hungarian intervention agency
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade policy;  plant product;  cultivation of agricultural land
 Date Published: nan

 26.6.2009 EN Official Journal of the European Union L 164/32 COMMISSION REGULATION (EC) No 553/2009 of 25 June 2009 opening a specific invitation to tender for the resale on the Community market of maize from harvests prior to the 2007/08 marketing year, held by the Hungarian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f) in conjunction with Article 4 thereof, Whereas: (1) Under Commission Regulation (EC) No 127/2009 of 12 February 2009 laying down the procedures and conditions for the sale of cereals held by paying agencies or intervention agencies (2), cereals held by intervention agencies are to be sold by tendering procedure at prices preventing market disturbance. (2) Commission Regulation (EC) No 712/2007 (3) opened standing invitations to tender for the resale on the Community market of cereals held by Member States' intervention agencies for the 2007/08 marketing year. In order to provide producers and the feed industry with supplies at competitive prices during the first months of the 2008/09 marketing year, that Regulation has been amended so as to ensure that submissions for partial tenders can be submitted until 17 December 2008. (3) At the start of the 2007/08 marketing year, Community intervention stocks stood at 2.46 million tonnes, 2.23 million tonnes of which were maize. During that marketing year, relatively significant sales of intervention stocks, specifically maize, took place under the tendering procedure covered by Regulation (EC) No 712/2007. (4) However, given the market conditions since mid-September 2008, particularly in terms of price, bids have ceased to be made by operators and on 31 October 2008, only one amount of intervention maize of approximately 16 000 tonnes remained. These old stocks (chiefly from the 2004 and 2005 harvests) will be competing with Community maize from the abundant 2008 harvest, the selling prices of which were already below the intervention price on 31 October 2008. This stock should therefore be made available with a view to its use on the internal market. (5) Under Article 7(3) of Regulation (EC) No 127/2009, if the running of the common market organisation is disturbed on account in particular of difficulty during a marketing year in selling cereals at prices which comply with those given in Article 7(1) of that Regulation, sales on the Community market may be organised on the basis of specific invitations to tender under special conditions. The lengthy duration of storage of maize, from harvests prior to the 2007/08 marketing years harvest, held by the Hungarian intervention agency and the current market price of maize in Hungary constitute a special circumstance justifying the opening of a specific invitation to tender for the sale of maize from harvests prior to that of the 2007/08 marketing year at prices potentially lower than the intervention price. (6) Significant price fluctuations have also been observed on the Community market. In view of these disparities, the lots awarded could not be removed by the operators to which awards are made. The security of EUR 5 per tonne provided for in the second subparagraph of Article 5(3) of Regulation (EC) No 127/2009 is not therefore sufficient to ensure this removal. In order to avoid such a situation and to ensure that the tendering procedure covered by this Regulation runs smoothly, the security should be increased in order to limit the risks. (7) To take account of the situation on the Community market, provision should be made for the Commission to manage this invitation to tender. Provision must also be made for an award coefficient for tenders offering the minimum selling price. (8) In the interests of sound management of the system, the information required by the Commission should be sent by electronic means. It is important that the notification to the Commission by the intervention agency maintains tenderers' anonymity. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Hungarian intervention agency shall sell, by means of an invitation to tender across the internal market of the Community, maize from harvests prior to the 2007/08 marketing years harvest which it holds. Article 2 1. The sales referred to in Article 1 shall be carried out under the terms laid down by Regulation (EC) No 127/2009. 2. Notwithstanding Article 7(1) of Regulation (EC) No 127/2009, the minimum selling price may be less than the intervention price, plus a monthly increase. 3. Notwithstanding Article 5(3) of Regulation (EC) No 127/2009, the tender security is set at EUR 10 per tonne. Article 3 1. The deadline for the submission of tenders for the first partial invitation to tender shall be 13:00 (Brussels time) on 30 June 2009. The deadline for the submission of tenders under subsequent partial invitations to tender shall be on the following Wednesdays at 13:00 (Brussels time):  15 July 2009  5 and 26 August 2009,  9 and 23 September 2009,  14 and 28 October 2009,  11 and 25 November 2009,  2 and 16 December 2009. 2. Tenders must be lodged with the Hungarian intervention agency: MezÃ gazdasÃ ¡gi Ã ©s VidÃ ©kfejlesztÃ ©si Hivatal SoroksÃ ¡ri Ã ºt. 22-24 H-1095 Budapest Telephone: (36) 1219 62 60 Fax: (36) 1219 89 05 E-mail: ERTEKESITES@MVH.GOV.HU Website: www.mvh.gov.hu Article 4 Within four hours of the expiry of the deadline for the submission of tenders laid down in Article 3(1), the intervention agency concerned shall notify the Commission of tenders received. If no tenders are received, the Member State concerned shall notify the Commission within the same time limit. If the Member State does not notify the Commission within the stipulated time limit, the Commission shall consider that no tender has been submitted in the Member State concerned. The notifications referred to in the first subparagraph shall be sent electronically and be based on the model at Annex. The tenderers shall not be identified. Article 5 1. In accordance with the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007, the Commission shall set the minimum maize selling price or decide not to make any award. 2. If fixing a minimum price in accordance with paragraph 1 would lead to the maximum quantity available being exceeded, an award coefficient may be fixed at the same time for the quantities offered at the minimum price in order to comply with the maximum quantity available. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 42, 13.2.2009, p. 3. (3) OJ L 163, 23.6.2007, p. 7. ANNEX Notification to the Commission of tenders received under the specific invitation to tender for the resale on the internal market of maize from harvests prior to the 2007/08 marketing years harvest, held by the Hungarian intervention agency Model (1) (Article 4 of Regulation (EC) No 553/2009) 1 2 3 4 Numbering of tenderers Lot No Quantity (t) Tender price (EUR/tonne) 1 2 3 etc. Indicate the total quantities offered (including rejected offers made for the same lot): ¦ tonnes. (1) To be sent to DG AGRI, Unit D.2.